DETAILED ACTION
Status of Amendment
Claims 1, 10, 12 and 19 have been amended
Claims 1 – 19 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 – 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ninoles et al (US 2018/0139257) in view of Pogorelik et al (US 2017/0374402).
As per claim 1, 10, 19,

assigning a spectator value to each of the media streams corresponding to the one or more time periods of the live game play; (Ninoles discloses the determination of an aggregate user interest in a game stream based on user feedback and views) (Ninoles 033, 0040, 0059, 0060 – 0061, 0068)
… a priority ranking for each media stream in each of the time periods…; (Ninoles discloses an inherent priority ranking wherein the system utilizes the ranking to determine which game stream to switch to.) (Ninoles 033, 0040, 0059, 0060 – 0061, 0068)
distributing compiled media streams over the communication network to multiple user devices on the multi-user platform. (Ninoles 0051, 0062, 0064, 0068)
Ninoles fails to specifically disclose the following:
…based on a comparison of the spectator value assigned to each of the media streams;
selecting, one or more of the media streams for the one or more time periods based on the determined priority rankings;  
compiling the selected media streams for the one or more time periods; and 
However, Pogorelik discloses a system for selecting media streams based upon spectator values.  Pogorelik discloses that determining of various spectator values related to a particular channel or stream that the user is watching (Pogorelik 0032, 0033).  Pogorelik further discloses the ranking of these channels or streams based upon the users interests level or if they are watching or not (i.e. spectator value) (Pogorelik 0060, 0061).  Pogorelik further teaches the compilation of the streams that are presented to the user based upon the determined rankings, wherein the streams or channels can be presented in a Picture in Picture format that is presented with the highest ranked channel or stream being most visible (Pogorelik 0071, 0072, 0085)

As per claim 2, 11, wherein each media stream includes a plurality of portions each corresponding to at least one of the time periods, and wherein selecting the media streams further includes selecting one of the portions of the selected media streams for each of the time periods. (Ninoles 0040- 0043, 0045, 0051, 0062, 0064, 0068)
As per claim 3, 12, wherein the compared spectator values include individual or aggregated spectator values for the portions of each of the media streams. (Ninoles 0033, 0040, 0060, 0068)
As per claim 4, 13, wherein compiling the selected media streams includes stitching the selected portions together for distribution. (Ninoles 0045)
As per claim 5, 14, wherein distributing the compiled media streams includes initially distributing a first portion selected from a first one of the media streams and switching to a second portion selected from a different one of the media streams. (Ninoles 0040, 0041, 0045, 0062 – 0064)
As per claim 6, 15, further comprising integrating a set of the selected portions into a collection of highlights that is made available for streaming access subsequent to the game session. (Ninoles discloses the use of replaying a video stream segments from a set of different streams) (Ninoles 0061, 0062)
As per claim 7, 16, wherein the assigned spectator value is based on a historical popularity level of a view angle of the associated media stream. (Ninoles discloses each game stream having a respective 
As per claim 8, 17, wherein the assigned spectator value is based on one or more attributes of a player engaging in the live game play, and wherein the player attributes include a number of spectators currently watching or following the player. (Ninoles 0061, 0068)
As per claim 9, 18, further comprising: comparing the spectator value of a current media stream to a threshold value that sets a minimum value for viewership; and selecting a different one of the media streams to be distributed when the spectator value of the current media stream falls below the threshold value. (Ninoles 0062, 0068)
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 - 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS A WILLIAMS whose telephone number is (571)272-5911.  The examiner can normally be reached on Mon-Fri 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/RAW/               Examiner, Art Unit 3715
3/12/2021
/DAVID L LEWIS/               Supervisory Patent Examiner, Art Unit 3715